Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 12, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  152758(54)(55)(57)(58)(60)(63)                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  COVENANT MEDICAL CENTER, INC.,                                                                            Joan L. Larsen,
          Plaintiff-Appellee,                                                                                         Justices
                                                                    SC: 152758
  v                                                                 COA: 322108
                                                                    Saginaw CC: 13-020416-NF
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing its reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before October 20, 2016. On further order of the Chief Justice, the separate
  motions of the Auto Club Insurance Association, the Insurance Institute of Michigan, the
  Michigan Health & Hospital Association, HealthCall of Detroit, Inc., and the Michigan
  Catastrophic Claims Association for leave to file briefs amicus curiae are GRANTED.
  The amicus brief submitted on October 4, 2016, by the Auto Club Insurance Association
  and the amicus briefs submitted on October 6, 2016, by the Michigan Health & Hospital
  Association, HealthCall of Detroit, Inc., and the Michigan Catastrophic Claims
  Association are accepted for filing. An amicus brief from the Insurance Institute of
  Michigan will be accepted for filing if submitted on or before October 20, 2016.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 12, 2016
                                                                               Clerk